          Case 1:19-cv-05471-PKC Document 1 Filed 06/12/19 Page 1 of 6



MARSHALL DENNEHEY WARNER
COLEMAN & GOGG1N
EDWARD c. RADZIK
Afforneysfor Plaints
Wall Street Plaza
88 Pine Street - 21" Floor

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

.....................................................................X
ZURICH AMERICAN INSURANCE COMPANY, as
subrogee of AMERICAN EAGLE OUTFITTERS, INC.,                             19 Civ.
                                  Plaintiff,                             COMPLAINT
                 against
M/V OEL DELTA, in rem, SETH SHIPPING LTD.,
ZIM INTEGRATED SHIPPING SERVICES COMPANY,
LLC, and ORIENT EXPRESS LINES SINGAPORE,
in personam,

                             Defendants.
.....................................................................X
        Plaintiff, by its attorneys, MARSHALL DENNEHEY WARNER COLEMAN &

GOGGIN, alleges upon information and belie£ as follows:

        FIRST : All and singular the following premises are true and constitute an admiralty or
maritime claim within the meaning of Rule 9 (h) of the Federal Rules of Civil Procedure and

within the admiralty and maritime jurisdiction of the United States and of this Honorable Court.

        SECOND: At and during all the times hereinafter mentioned, Plaintiff had and now has

the legal status and principal office and place of business stated in Schedule "A", hereto

annexed, and by this reference made a paw hereof.

        THIRD : At and during all the times hereinafter mentioned, Defendants had and now
have the legal status and offices and places of business stated in Schedule "A", and were and


LEGAL/l2l950404.v1
         Case 1:19-cv-05471-PKC Document 1 Filed 06/12/19 Page 2 of 6



now are engaged in business as a common car1ie1's of merchandise by water for hire, and owned,

operated, managed, chartered and/or otherwise controlled the vessel above named as common

carriers of merchandise by water for hire.

        FOU R T H :   This Court has personal jurisdiction over the Defendants, and venue is

proper by reason of Defendants' regular and systematic contacts with the State of New York and

by reason of the forum selection clause contained in the bill of lading contract of carriage issued

by Defendant, Seth Shipping Ltd., which specifies that disputes under said bill of lading are

subject to the jurisdiction of the United States District Court for the Southern District of New

York.

        F IF T H : At and during all the times hereinafter mentioned, the said vessel was and now

is a general ship employed in the common carriage of merchandise by water for hire, and now is

or will be during the pendency of this action, within this District and within the jurisdiction of

this Honorable Court.

        SIXTH: On or about the date and at the port of shipment stated in Schedule "A", there

was shipped by the shipper therein named and delivered to Defendants and the said vessel, as

common ca1*rie1's, the shipment described in Schedule "A" then being in good order and

condition, and Defendants and the said vessel then and there accepted said shipment so shipped

and delivered to them, and in consideration of certain agreed freight charges thereupon paid or

agreed to be paid, agreed to transport and carry the said shipment to the port of destination stated

in Schedule "A", and there deliver the same in like good order and condition as when shipped,

delivered to and received by them, to the consignees named in the bills of lading.

         SEVENTH: Thereafter, the said vessel arrived at the po1"£ of destination, where it and

Defendants made delivery of the shipment, but not in like good order and condition as when



                                                 2
           Case 1:19-cv-05471-PKC Document 1 Filed 06/12/19 Page 3 of 6



shipped, delivered to and received by them, but on the contrary, seriously injured and impaired in

value by reason of the matter and things stated in Schedule "A", all in violation of Defendants'

and the said vessel's obligations and duties as a common carrier of merchandise by water for hire

and as the result of gross negligence on the pan of Defendants.

          EIGHTH: Plaintiff was the insurer of the shipper, consignee or owner of the shipments

described in Schedule "A" and brings this action on its own behalf and as agent or trustee on

behalf of and for the interest of all parties who may be or become interested in the said shipment,

as their respective interests may ultimately appear, and Plaintiff is entitled to maintain this

action.

          NINTH: By reason of the premises, Plaintiff has sustained damages, as nearly as the

same can now be estimated, no pale of which has been paid although duly demanded, in the sum

0f$531,587.71.

          WHEREFORE, Plaintiff prays:

          1.     That process in due form of law may issue against Defendants citing them to

appear and answer all and singular the matters aforesaid,

          2.     That if Defendants cannot be found within this District, then all of their property

within this District as shall be described in Schedule "A", be attached in the sum of $53 l ,587.71 ,

with interest thereon and costs, the sum sued for in this Complaint,

          3.     That Judgment may be entered in favor of Plaintiff against Defendants for the

amount of Plaintiff's damages, together with interest and costs and the disbursements of this

action,

          4.     That process in due form of law according to the practice of this Coult in causes

of admiralty and maritime claims, may issue against said vessel, her engines, etc., and that all



                                                  3
          Case 1:19-cv-05471-PKC Document 1 Filed 06/12/19 Page 4 of 6



persons having or claiming any interest therein be cited to appear and answer under oath, all and

singular the matter aforesaid, and that this Court will be pleased to pronounce judgment in favor

of Plaintiff for its damages as aforesaid, with interest, costs and disbursements, and that the said

vessel may be condemned and sold to pay the1'efo1'e, and

         5.    That this Court will grant to Plaintiff such other and fuither relief as may be just

auld proper.

Dated:         New York, New York
               June ll, 2019

                                      MARSHALL DENNEHEY WARNER
                                      COLEMAN & GOGGIN
                                      Attorney for Plaintiff AMERICAN EAGLE
                                      OUTFITTERS, [NC


                              BY:
                                            3,


                                      Wall Street Plaza
                                      88 Pine Street
                                                               8
                                      New York, New York 10005-1801
                                      (212) 376-6400
                                      Fax: (212) 376-6490
                                      (File: 30024.00362)
                                      ecradzik@n1dwcg.com

TO:      Seth Shipping Ltd.
         1st Floor Allied Plaza
         Francis Rachel Street
         P. O. Box 1289 Victoria MAHE
         SEYCHELLES

         Zim Integrated Shipping Services Company LLC
         5801 Lake Wright Drive
         Norfolk, VA 23502

         M/V OEL DELTA
         c/0 Orient Express Lines Singapore
         06-07, Cendex Center
         120, Lower Delta Road
         Singapore 169208

                                                 4
          Case 1:19-cv-05471-PKC Document 1 Filed 06/12/19 Page 5 of 6



                                       SCHEDULE A

Plaintiffs Legal Status and Office and Place of Business:

         Plaintiff, Zurich American Insurance Company as subrogee of American Eagle Outfitters
Inc., is a corporation organized and existing under and by virtue of the laws of the State of
Illinois with an office and place of business at 1299 Zurich Way, Schaumberg, IL 60196, and
 was at all material times herein was the subrogated insurer of the owner of the shipment which
 forms the subject of this action.

Defendant's Legal Status and Office and Place of Business:

       Defendant, Seth Shipping Ltd. is a corporation 01' other legal entity organized and
existing under and by virtue of the laws of a foreign sovereign with an office and place of
business 1$\ Floor Allied Plaza, Francis Rachel Street, P.O, Box 1289, Victoria MAHE,
SEYCHELLES, and was and still is an ocean carrier and issuer of the bills of lading for the
shipment which forms the subject of this action.

        Defendant, Zim Integrated Shipping Services Company LLC is a corporation or other
legal entity organized and existing under and by virtue of the laws of one of the states of the
United States with an office and place of business at 5801 Lake Wright Drive, Norfolk, VA
23502, and was and still is an ocean carrier of the shipment which forms the subject of this
action.

        Defendant, Orient Express Lines Singapore, was and now is a co1~poration or other
business entity organized and existing under and by virtue of the laws of a foreign country, with
an office and place of business at 06-07, Cendex Centre, 120, Lower Delta Road, Singapore
169208, and was and still is the registered owner of the ocean container vessel, OEL DEL
DELTA, which loaded the shipment which forms the subject of this action.

Vessel                       M/V OEL DELTA

Shipment                     Mens' and Women's Wearing Apparel shipped from Chittagong,
                             Bangladesh to New York

Port of Loading               Chittagong, Bangladesh

P011 of
Transshipment                 Colombo, Sri Lanka

Shipper                       Shipper's Civil Engineers Limited (Woven Unit)

Bills of Lading Nos.          SSPHCGP1016490; SSPHCGPlOl641 and SPHCGP8324096
                              dated 22/07/2018

Container Number.             SEGU2318303

                                                5
        Case 1:19-cv-05471-PKC Document 1 Filed 06/12/19 Page 6 of 6




P011 of Discharge /
Destination             New York, NY

Consignee               The Hong Kong and Shanghai Banking Comp.

Nature of Loss /
Damage                  Loss and Damage due to Seawater Flooding into Cargo Hold and
                        Container SEGU2318303

Plaintiff S Monetary
Damages                 $531,587.71

MDW CG File No.         30024.00362




                                        6
